        Case 3:18-cv-04865-EMC Document 315 Filed 03/04/21 Page 1 of 8



 1                               UNITED STATES DISTRICT COURT
 2                             NORTHERN DISTRICT OF CALIFORNIA

 3         IN RE TESLA, INC. SECURITIES                 Case No. 18-cv-04865-EMC
           LITIGATION
 4                                                      Hon. Kandis A. Wigmore

 5                                                      LETTERS ROGATORY

 6

 7

 8

 9

10

11   To:     The Judicial Authorities of the Kingdom of Saudi Arabia

12           The United States District Court for the Northern District of California presents its

13   compliments to the judicial authorities of the Kingdom of Saudi Arabia and has the honor to request

14   assistance in connection with a civil action against Tesla, Inc. (“Tesla”), Tesla’s Chief Executive

15   Officer, Elon Musk, and the members of Tesla’s board of directors (collectively, the “Defendants”).

16           The Plaintiff in the lawsuit, Glen Littleton, is a shareholder of Tesla who brings this federal

17   class action lawsuit on behalf of a class of shareholders who purchased or sold Tesla securities from

18   August 7, 2018 to August 17, 2018 (the “Class Period”) and were damaged thereby. Plaintiff claims

19   that Musk and Tesla violated Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. §78j,

20   and SEC Rule 10b-5, 17 C.F.R. 240.10b-5, and that Tesla’s Board of Directors violated

21   Section 20(a) of the Securities Exchange Act of 1934, 15 U.S.C. §78t. According to the

22   lawsuit, these violations caused Plaintiff and the class billions of dollars of damages for which

23   Defendants should be held liable. Defendants have denied the allegations.

24           Plaintiff’s allegations concern communications made by Musk and Tesla about a potential

25   going private transaction. On August 7, 2018, at 12:48 p.m. ET, Musk tweeted the following

26   message to over 22 million followers: “Am considering taking Tesla private at $420. Funding

27   secured.” Musk continued to tweet and make statements about the potential transaction including

28   tweeting about three hours later: “Investor support is confirmed. Only reason why this is not certain
        Case 3:18-cv-04865-EMC Document 315 Filed 03/04/21 Page 2 of 8



 1   is that it’s contingent on a shareholder vote.” Plaintiff alleges that further misrepresentations were

 2   made on August 13, 2018 before the potential transaction was terminated on August 24, 2018. As

 3   alleged by Plaintiff, Musk had discussed taking Tesla private with representatives of Saudi Arabia’s

 4   sovereign wealth fund (named the “Public Investment Fund”). As part of an investigation into Musk

 5   and Tesla’s statements by the United States Securities and Exchange Commission arising out of

 6   some of the same statements that are at issue in this proceeding, the Public Investment Fund

 7   produced documents showing that a meeting occurred on July 31, 2018 at the Tesla Factory in San

 8   Francisco, California. The meeting minutes indicate that H.E. Yasir Al-Rumayyan, Saad Al Jarboa,

 9   and Nai Al Mogren attended on behalf of the Public Investment Fund and that Elon Musk, Deepak

10   Ahuja, and Sam Teller attended on behalf of Tesla.

11          This Court respectfully requests that the judicial authorities of Saudi Arabia summon H.E.

12   Yasir Al-Rumayyan, Saad Al Jarboa, and Nai Al Morgren, and put each of the following to

13   questions to each of the three witnesses:

14          1. Did you attend a meeting with representatives of Tesla on July 31, 2018 in San

15              Francisco?

16          2. Who else attended the meeting?

17          3. Are the minutes of the meeting attached to this Letter Rogatory as Exhibit 1 an accurate

18              record of what was said at the meeting?

19          4. Was anything said at the meeting that is not reflected in the minutes?

20          5. Did the Public Investment Fund agree, during the meeting or afterward, to purchase

21              shares of Tesla stock or otherwise to increase the PIF’s investment in Tesla?

22          6. Did you or other representatives of the PIF have discussions or communications with

23              Mr. Musk or other representatives of Tesla July 31, 2018 and August 18, 2018? If so,

24              what was the substance of those discussions or communications?

25          7. Since 2010, in which technology and/or energy companies has PIF invested or

26              considered investing? For each technology and/or energy company in which PIF is

27              currently invested, how large is PIF’s investment, and how much voting power does

28              PIF possess?

                                                       2
                          LETTERS ROGATORY TO THE KINGDON OF SAUDI ARABIA
                                       Case No. 18-cv-04865-EMC
        Case 3:18-cv-04865-EMC Document 315 Filed 03/04/21 Page 3 of 8



 1           8. What is PIF’s investment strategy? Has PIF’s investment strategy changed since

 2                2010? If so, how and why?

 3           9. What are PIF’s strategic objectives? Have PIF’s strategic objectives changed since

 4                2010? If so, how and why?

 5           10. How does PIF advance the Kingdom of Saudi Arabia’s strategic objectives, including

 6                its national security objectives? Have PIF’s efforts to advance the Kingdom of Saudi

 7                Arabia’s strategic objectives, including its national security objectives, changed since

 8                2010? If so, how and why?

 9           11. How does PIF’s investing in technology and/or energy companies advance PIF’s and

10                the Kingdom of Saudi Arabia’s strategic objectives, including its national security

11                objectives?

12           12. How and to what extent are you and PIF’s other Executives, Board Members, and

13                Chairman compensated by PIF? How and to what extent are your family members

14                and the family members of PIF’s other Executives, Board Members, and Chairman

15                compensated by PIF?

16           13. How much money have each of you and PIF’s other Executives, Board Members, and

17                Chairman invested in PIF? How much money have each of your family members and

18                the family members of PIF’s other Executives, Board Members, and Chairman

19                invested in PIF?

20           14. Are meetings among PIF’s Executives, Board Members, and/or Chairman concerning

21                actual and/or potential PIF investments recorded, transcribed, and/or otherwise

22                documented? If so, by whom are those recordings, transcriptions, and/or other

23                documents stored?

24           Any expenses incurred by the Kingdom of Saudi Arabia and/or H.E. Yasir Al-Rumayyan,

25   Saad Al Jarboa, and Nai Al Mogren in executing the letters rogatory will be paid by counsel for the

26   Plaintiff.

27           The Court requests that the testimony of the witnesses be taken under oath and transcribed

28   verbatim. If a verbatim transcript is not possible, the Court requests that a written summary of the

                                                        3
                           LETTERS ROGATORY TO THE KINGDON OF SAUDI ARABIA
                                        Case No. 18-cv-04865-EMC
        Case 3:18-cv-04865-EMC Document 315 Filed 03/04/21 Page 4 of 8



 1   questions and answers be provided. The Court also requests that representatives of the Plaintiff and

 2   Defendants be permitted to attend the questioning, to make notes of what is said during the

 3   questioning, and, to the extent permissible under the law of Saudi Arabia, to put follow-up questions

 4   to the witnesses, either directly or through the court.

 5          The United States District Court for the Norther District of California assures the judicial

 6   authorities of the Kingdom of Saudi Arabia that the courts of the United States are authorized by

 7   statute, 28 U.S.C. §1782, et seq., to assist foreign tribunals in the execution of similar requests.

 8   Further, the Court respectfully requests that in view of the May 31, 2022 trial date, the judicial

 9   authorities consider this request for international judicial assistance to be time-sensitive.

10                                                                              S DISTRICT
                                                                             ATE           C
                                                                            T
11




                                                                                                  O
                                                                       S




                                                                                                   U
                                                                      ED




                                                                                                    RT
                                                                                           DERED




                                                                  UNIT
          March 4, 2021                                                        O OR
12   __________________________                                         IT IS S
                                                               ___________________________________




                                                                                                          R NIA
     Date                                                      Honorable Kandis A. Westmore
13                                                             United States MagistrateestmJudge
                                                                                           o re
                                                                  NO
                                                                                 ndis Wa
                                                                            Judge K




                                                                                                          FO
14                                                                 RT




                                                                                                      LI
                                                                      H    ER




                                                                                                  A
                                                                                N                     C
                                                                                                  F
15                                                                                  D IS T IC T O
                                                                                          R

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
                          LETTERS ROGATORY TO THE KINGDON OF SAUDI ARABIA
                                       Case No. 18-cv-04865-EMC
        Case 3:18-cv-04865-EMC Document 315 Filed 03/04/21 Page 5 of 8



 1   Clerk’s Seal:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           5
                     LETTERS ROGATORY TO THE KINGDON OF SAUDI ARABIA
                                  Case No. 18-cv-04865-EMC
Case 3:18-cv-04865-EMC Document 315 Filed 03/04/21 Page 6 of 8




            EXHIBIT 1
         Case 3:18-cv-04865-EMC Document 315 Filed 03/04/21 Page 7 of 8




MINUTES – ELON MUSK TESLA
LOCATION: Tesla Factory, San Francisco
DATE:         31 July 2018


Attendance
  Firm             Attendee                  Firm             Attendee
  PIF              H.E Yasir Al-Rumayyan     Tesla            Elon Musk

  PIF              Saad Al Jarboa            Tesla            Deepak Ahuja
  PIF              Naif Al Mogren            Tesla            Sam Teller




Apologies: None




Agreed actions
1-To provide the plan and the financial calculations to take Tesla Private (Elon).



Meeting Agenda & Notes:
    -    Disscussing current Tesla performance.
    -    H.E Yar told Elon that PIF bought less than 5% stake in Tesla.
    -    Elon facing a problem with the stock price, Elon Said it’s highly volatile and
         any news can affect the price and the problem that most of the negative news
         are fake.
    -    Elon: running a public company is headache my time is wasted between
         issuing a statements and disclosures.
    -    Elon: I want to take the company private so I can focus.
    -    H.E Yar: are you going to take it public again after you take it private, Elon:
         No, not while I am running it.




                    Confidential Treatment Requested by PIF - PIF 000001
       Case 3:18-cv-04865-EMC Document 315 Filed 03/04/21 Page 8 of 8
Page 2
31 July 2018




   -   Elon: I think it’s a 200 billion company probably 500 billion in the long term.
   -   H.E Yar: I believe in Tesla and we would like to see where we can collaborate
       with you and I would like to listen more about your plan to take it private, we
       are a long term investors.
   -   Elon: I have some problems with Masa SBG.
   -   H.E Yar: Masa is just one thing which is SVF, in PIF we are independent and
       I am the one calling the shots in PIF.
   -   Discussing Tesla production goals, Elon: in the next 8 or 10 years we will
       have 10 factories each with 2 million production capacity.
   -   H.E Yar: we have a solar project in KSA we will reach 200GW by 2030.
   -   Elon: we also have some projects of clean energy.
   -   H.E Yar: how can we take this forward? I mean between us.
   -   H.E Yar and Elon agreed that the teams should talk then they will be
       engaged.
   -   H.E Yar: what is the percentage of your ownership in the company?
   -   Elon: around 19%, but I have some options if I its exercised it will be 25%.
   -   H.E Yar: whats the percentage needed to take the company private?

   -   Deepak Ahuja: more than 50% , but I will check if its need more.
   -   H.E Yar: I would like to listen to your plan Elon and what are the financial
       calculations to take it private in the next week and if I did not receive
       anything I will call you.




                 Confidential Treatment Requested by PIF - PIF 000002
